        Case 2:18-cv-00002-BMM Document 187 Filed 06/10/20 Page 1 of 8



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION

                                                       CV 18-2-BU-BMM
 JOHN MEYER,

                   Plaintiff,

         vs.                                       CONSOLIDATED ORDER

 BIG SKY RESORT,

                   Defendant.


                                 INTRODUCTION

        These parties, as they often do, filed a number of motions. The Court heard

argument for these motions (Docs 142, 145, 148, 151, 153, 154, 155) on May 6,

2020. Since that hearing, another motion (Doc. 178) has become ripe. This Order

resolves Big Sky’s Second Motion for Summary Judgment (Doc. 142), John

Meyer’s Motion for Summary Judgment – Abuse of Process Counterclaim (Doc.

145), and Big Sky’s Motion for Summary Judgment on Punitive Damages (Doc.

148).

                Big Sky’s Second Motion for Summary Judgment

        A party is entitled to summary judgment if it can demonstrate that “there is

no genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law.” Fed. R. Civ. P. 56(a). Summary judgment is warranted where the

                                           1
       Case 2:18-cv-00002-BMM Document 187 Filed 06/10/20 Page 2 of 8



documentary evidence produced by the parties permits only one conclusion.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251 (1986). Only disputes over

facts that might affect the outcome of the lawsuit will preclude entry of summary

judgment. Factual disputes that are irrelevant or unnecessary to the outcome are

not considered. Id. at 248. In ruling on a motion for summary judgment, “[t]he

evidence of the non-movant is to be believed, and all justifiable inferences are to

be drawn in his favor.” Id. at 255. The “mere existence of a scintilla of evidence in

support of the plaintiff's position” is insufficient to defeat a properly supported

motion for summary judgment. Id. at 252.

      A court must recognize, however, that the evidence presented by the non-

moving party must be “believed” at the summary judgment phase and “all

justifiable inferences are to be drawn in his favor.” Id. at 255. Meyer, as the non-

moving party seeking to survive summary judgment, “need only present evidence

from which a jury might return a verdict in his favor.” Id. at 257.

      The Court applies Montana substantive law in diversity cases, like this one.

See Erie R.R. Co. v. Tompkins, 304 U.S. 64, 79 (1938). Montana statutory law

imposes a “duty of reasonable care owed by a ski area operator to a skier.” Mont.

Code Ann. § 23-2-733(1). This statute subjects ski area operators to liability for

“their own negligent or intentional acts.” Kopeikin v. Moonlight Basin Mgmt., 90

F. Supp. 3d 1103, 1107 (D. Mont. 2015).

                                           2
       Case 2:18-cv-00002-BMM Document 187 Filed 06/10/20 Page 3 of 8



      At the same time, Montana statutory law seeks to “discourage[e] claims

based on damages resulting from the inherent dangers and risks of skiing.” Mont.

Code Ann. § 23-2-731. Montana imposes a duty on skiers as a means to

accomplish this end and requires skiers to “accept all legal responsibility for injury

or damage of any kind to the extend that the injury or damage results from inherent

dangers and risks of skiing.” Id. § 23-2-736(4). Montana law defines “inherent

dangers and risks of skiing,” in part, as “variations in steepness or terrain, whether

natural or the result of slope design, snowmaking, or snow grooming operations,

including but not limited to roads, freestyle terrain, ski jumps, catwalks, and other

terrain modifications.” Id. § 23-2-702.

      Meyer does not allege that his accident resulted from “a variation in

steepness or terrain.” Meyer’s complaint alleges that “Meyer skied over a steep

slope and hit a blind and unmarked ‘cat walk’ where he was ejected from his skis.”

(Doc. 27 ¶ 4.) Meyer’s complaint further alleges that Big Sky ‘breach[ed] its duty

of reasonable care” because of “the initial design and construction of the blind and

unmarked cat walk,” and because of “the failure to place barriers, or to provide

notice or warning” of the blind catwalk. (Id. ¶ 51.)

      The “blind and unmarked” nature of the catwalk plays principal importance

to Meyer’s claim for relief. Had Meyer alleged that he came upon a cat walk,

rather than a “blind and unmarked” cat walk, his claim almost certainly would fall

                                           3
       Case 2:18-cv-00002-BMM Document 187 Filed 06/10/20 Page 4 of 8



within the exception to ski operator liability found in § 23-2-736(4). Because he

alleged that the catwalk was “blind and unmarked,” Meyer has alleged, in essence,

that he fell because Big Sky created a run where a skier could not ascertain the

upcoming variation in steepness or terrain. Thus, the blind nature of the catwalk

removes it from the scope of § 23-2-736(4). Big Sky recognizes the importance of

Meyer’s allegations about the blind catwalk by focusing its briefing on how Meyer

wrecked on “an obvious variation in terrain.” (Doc. 175 at 5.)

      There remains a genuine dispute of material fact as to whether Big Sky

breached its duty of reasonable care as a ski operator. Big Sky has evidence of the

catwalk being “obvious.” For example, the only eyewitness to the accident testified

that Loop Road was “‘obvious’ from above.” (Doc. 144 at 2.) Big Sky also points

to photos that purport to show the catwalk from a significant distance up the hill.

(Id. at 4, 5, 6.) Big Sky also points to the deposition testimony of Meyer’s expert

witness who states that “Loop Road was obvious to anyone skiing down

Highway.” (Id. at 1.)

      Meyer, on the other hand, relies principally on his own statements to show

that the cat walk was blind. Meyer’s expert also noted in her deposition testimony

that the pictures were taken from over a hundred meters before the cat walk and

that in skiing, “you don’t look that far ahead.” (Doc. 143-8 at 48:5-7, 19.) These

assertions prove sufficient to create a genuine issue of material fact for a jury to

                                           4
       Case 2:18-cv-00002-BMM Document 187 Filed 06/10/20 Page 5 of 8



decide. Much of what Big Sky claims as evidence that requires this Court to grant

it summary judgment instead offers Big Sky material ripe for cross-examination.

For this reason, Big Sky’s Second Motion for Summary Judgment is denied.

  Meyer’s Motion for Summary Judgment – Abuse of Process Counterclaim
                              (Doc. 145.)

      Montana law requires Big Sky to demonstrate both proof of an ulterior

purpose and a willful act in the use of the process not proper in the regular conduct

of the proceedings. “Essential to proof of abuse of process is (1) an ulterior

purpose and (2) a willful act in the use of the process not proper in the regular

conduct of the proceeding.” Brault v. Smith, 679 P.2d 236, 240 (Mont. 1984). A

party may plead an abuse of process claim by alleging that “a party uses process to

coerce another to do some collateral thing [that he] could not be legally and

regularly compelled to do.” Salminen v. Morrison & Frampton, PLLP, 339 P.3d

602, 610 (Mont. 2014). At minimum, Big Sky cannot prove an ulterior purpose, so

the Court will grant Meyer’s motion for summary judgment on Big Sky’s abuse of

process claim.

      Meyer was injured in a ski accident at Big Sky and now brings a lawsuit

against Big Sky seeking damages for that accident. This lawsuit represents a proper

use of the legal system, and nothing that Big Sky has alleged proves contrary. As

this Court previously recognized in dismissing Meyer’s abuse of process claim, the

ulterior purpose prong typically involves a party seeking to coerce the other party
                                          5
       Case 2:18-cv-00002-BMM Document 187 Filed 06/10/20 Page 6 of 8



to perform some duty that should not be “properly involved in the proceeding

itself, such as the surrender of property or the payment of money.” Hughes v.

Lynch, 164 P.3d 913, 919 (Mont. 2007). Meyer does not seek anything out of

bounds here.

      None of Big Sky’s arguments prove contrary. Big Sky relies on Meyer’s

statements made before filing the lawsuit. (Doc. 159 at 16.) Those statements

hardly differ from normal settlement discussions. Big Sky also relies on Meyer’s

campaign for United States Congress. (Id. at 16-17.) Any attempt by Meyer to use

a lawsuit and potential settlement to boost his campaign does not compel Big Sky

to do anything improper. To the extent that anything Meyer did proved improper,

the correct forum to raise those complaints would be the State Bar of Montana, not

this Court.

      Big Sky also relies on Meyer’s alleged inability to remember the accident.

(Id. at 17.) This claim represents an attack on the merits of Meyer’s claim, not

proof of ulterior purpose. Finally, Big Sky’s arguments that Meyer’s “judicial

admissions” create a genuine dispute of material fact borders on frivolous. Meyer

failed to deny Big Sky’s allegations, but then the Court allowed Meyer to file an

amended answer. (Doc. 89.) In that amended answer, Meyer denies the very

allegations that Big Sky now claims that he has admitted. (See Doc. 92.) For these




                                          6
       Case 2:18-cv-00002-BMM Document 187 Filed 06/10/20 Page 7 of 8



reasons, the Court will grant Meyer’s motion for summary judgment on Big Sky’s

abuse of process counterclaim.

  Big Sky’s Motion for Summary Judgment on Punitive Damages (Doc. 148)

      Montana law only allows punitive damages when a defendant has been

found guilty of actual fraud or actual malice. Mont. Code Ann. § 27-1-221. Meyer

claims that Big Sky’s motion must be denied because a factual dispute exists over

whether Big Sky acted with actual malice. (Doc. 169 at 2.) As evidence of actual

malice, Meyer relies solely on Big Sky’s alleged failure to employ a “mountain

maintenance supervisor” on the day of the accident. These supervisors are in

charge of maintaining slow signs, hang signs, build signs, and other tasks.

      The factual record shows, however, that Big Sky assigned the tasks of the

“mountain maintenance supervisor” to “assistant patrol directors” and two of those

directors were on duty on the day of Meyer’s accident. (Doc. 171 at 3-4.) For this

reason, the Court grants Big Sky’s motion for summary judgment on punitive

damages as Meyer cannot show actual malice under these circumstances. Mont.

Code. Ann. § 27-1-221.

                                         ORDER

      Accordingly, IT IS ORDERED that:

          Big Sky’s Second Motion for Summary Judgment (Doc. 142) is
           DENIED;


                                         7
Case 2:18-cv-00002-BMM Document 187 Filed 06/10/20 Page 8 of 8



   John Meyer’s Motion for Summary Judgment – Abuse of Process
    Counterclaim (Doc. 145) is GRANTED;

   Big Sky’s Motion for Summary Judgment on Punitive Damages (Doc.
    148) is GRANTED;

DATED this 10th day of June, 2020.




                                8
